Citation Nr: 9924760	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-01 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date, prior to December 9, 1992, 
for a grant of service connection for postoperative left eye 
cataract residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In July 1998, the Board remanded this issue 
to the RO for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran filed a claim for VA compensation in April 
1979.  At that time, the veteran noted blurred vision and 
sight aberrations with headaches.  No reference was made to 
cataracts.  

3.  On December 9, 1992, the RO received a statement dated 
November 16, 1992, from the veteran that constituted the 
original claim for service connection for a cataract of the 
left eye.


CONCLUSION OF LAW

An effective date earlier than December 9, 1992, for a grant 
of service connection for postoperative left eye cataract 
residuals is not warranted.  38 U.S.C.A. §§ 5107,  5110(a), 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 3.105, and 
3.400 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted an original claim for compensation 
benefits in April 1979.  In pertinent part, he referred to an 
injury in service to the eye socket and cheek resulting in 
headaches, blurred vision and slight aberrations with 
headaches.  At a VA ophthalmological evaluation held on 
September 6, 1979, the veteran complained of headaches and 
blurred vision.  The veteran's eyesight at that time was 
found to be essentially normal.  Evaluation of the veteran's 
eyes was also normal.  Neither the examiner nor the veteran 
made reference to cataracts.  

In a November 1979 rating determination, service connection 
was awarded for the residuals of an injury to the right malar 
arch.  This determination was appealed to the Board.  In an 
August 1983 decision, the Board addressed issues not related 
to the veteran's now service-connected cataract residuals, 
including the veteran's service-connected chronic axillary 
sinusitis, physiologic anisocoria, and post-traumatic stress 
disorder (PTSD).  At this time, the veteran did not seek a 
separate evaluation for his vision difficulties.  

At a January 1981 VA neurological examination the veteran 
complained of some visual problems.   In May 1981, the 
veteran reported eyesight problems 20 percent of the time.  
It was noted the veteran's left and right eyes see completely 
different configurations, colors, shades, and distances.  The 
veteran did not seek a separate evaluation for his 
service-connected eye disorder.  Further, no reference was 
made to cataracts.  

In a January 1983 rating determination, the veteran was 
awarded a 50 percent evaluation for post-traumatic migraine 
headaches with a sleep disorder and dizziness, a 10 percent 
evaluation for right-sided trigeminal neuralgia, a 10 percent 
evaluation for PTSD, a noncompensable evaluation for chronic 
maxillaris sinusitis, a noncompensable evaluation for 
physiologic anisocoria, and a noncompensable evaluation for 
the residuals of an injury to the right mular arch.  In a 
November 1983 VA hospitalization, no reference was made to an 
eye disorder or cataracts.  Outpatient treatment records 
during this period of time make no reference to an eye 
disorder.  In an August 1984 VA hospitalization, the 
veteran's eyes were found to be normal.

In an April 1986 Board determination, the veteran's claims of 
entitlement to an increased evaluation for post-traumatic 
migraine headaches and for a status post head trauma anxiety 
were denied.  At this time, the veteran made no reference to 
an eye disorder, cataracts, or to vision difficulties.

The veteran filed claims for VA compensation in October 1990 
and December 1990.  Neither claim referred to an eye 
disorder.  The veteran submitted a VA Form 21-4176, Report of 
Accidental Injury in Support of Claim for Compensation or 
Pension that was received by VA on February 21, 1991.  It 
contains no reference to a visual disability.  Additional 
claims were received for VA compensation under the provisions 
of 38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998)) for a disability arising out of authorized 
Vocational Rehabilitation.  In a June 1991 statement in 
support of claim, the veteran stated "all treatment at [VA] 
hospital, LR and VAMC, Fayetteville for claimed 
disabilities."  This statement appears to be in support of 
his claim under 38 U.S.C.A. § 351.  Medical records at this 
time do not indicate treatment for an eye disorder or 
cataracts.  Outpatient treatment records do note treatment 
for a series of disabilities not at issue at this time.  

In September 1991, the veteran filed a claim for VA 
compensation seeking a total rating based on individual 
unemployability due to his service-connected disabilities.  
He referred to employment difficulties since service related 
to headaches, physical impairments and stress.  He made no 
reference to employment difficulties due to a visual 
disability.  At the bottom of the claim, he listed service-
connected disorders with their assigned ratings.  He also 
listed three other conditions, including a left eye cataract; 
all of these were noted to be "not yet rated."  He made no 
reference to any claim seeking service connection for a left 
eye cataract or any association of a cataract with his active 
service or a service-connected disorder.  

On December 9, 1992, the RO received a statement dated 
November 16, 1992, from the veteran.  The veteran reported 
that on approximately February 12, 1991, he filed a claim for 
service connection for a cataract of the left eye.  He noted 
that this would have been a residual of the facial injury he 
received during service.  The Board has made a detailed 
search for this alleged February 12, 1991, claim.  The claims 
folder contains neither such a claim, nor any other documents 
that would imply that such a claim had been received.  The 
record does contain the communication of February 21, 1991, 
described above.  In May 1991, the veteran filed a claim 
seeking service connection for carpal tunnel syndrome.  No 
reference was made to a claim seeking service connection for 
left eye cataracts.

In September 1993, a private physician noted that the veteran 
was seen in his clinic that month for complaints of double 
vision and a glare in his left eye.  It was noted the veteran 
had undergone cataract extraction with lens implant on 
December 29, 1992, for treatment of a traumatic cataract.  It 
was noted that the veteran sustained a head injury years ago 
while in service and that this resulted in the traumatic 
cataract.  It was indicated that the veteran had done well 
since the cataract surgery from a vision standpoint but was 
incapacitated because of a glare and double images from the 
left eye at times.  The examiner concluded that the veteran 
was having glare problems in the left eye secondary to the 
visual placement hole in the posterior chamber lens implant.  

Based on medical records received after December 9, 1992, the 
RO, in a January 1994 rating determination, awarded the 
veteran service connection for the postoperative traumatic 
cataract of the left eye with aphakia and glare problems due 
to a visible placement hole in the posterior chamber of the 
lens implant.  A 30 percent evaluation was awarded from 
December 9, 1992.

In January 1995, the veteran requested to "reopen" his 
claim for the left eye cataract.  The veteran contended that 
he should receive pay for his left eye cataract from the 
initial VA examination in 1979.  The veteran noted his 
complaints of blurred and decreased vision in the left eye in 
1979.  The veteran, citing medical authority, noted that 
cataracts usually begins with evidence of blurred vision in 
the affected eye soon after eye trauma.  It was contended 
that VA had failed to do its job in helping establish his 
claim for left eye cataract in 1979, 1980, and 1981.  It was 
also contended that service connection of physiologic 
anisocoria at a noncompensable rating was also a misdiagnosis 
and that he should have been rated 30 percent for his left 
eye cataract at that time.  

At a hearing held before a hearing officer at the RO in 
February 1996, the veteran reiterated his previous 
contentions.  It was contended the VA Medical Center was 
negligent during his September 6, 1979, physical examination 
in not identifying the initial status of his cataract. The 
veteran testified that back during the time period of 1980 or 
1981 he began complaining of blurred vision and loss of 
vision.  The veteran's representative contended that the 
veteran's cataract dates to an earlier time frame and that he 
desired financial compensation retroactive to that date.  It 
was pointed out that the veteran's blurring, noted in 1979, 
became progressively worse over the years.  

In August 1998, the veteran contended that his original 
complaint of left eye difficulty was not just physiologic 
anisocoria which is only "unequal pupils."  The veteran 
contended that his original compensation claim in 1981 was 
for unequal pupils, loss of vision, things being different 
colors, distances, and due to complaints of halos, streamers, 
and blurred vision associated with lights at night.  The 
veteran maintained that he drew a picture to VA of these 
problems back in 1981 and had it placed in his file.  He 
indicated that this was almost exactly like the residuals of 
his left eye disability that he now experiences.  The veteran 
appears to be referring to a picture that he submitted to the 
RO, describing the difficulties he has with his vision.  At 
that time the veteran did not refer to cataracts.   


II.  Analysis

The veteran contends that his original complaint of a left 
eye disability was not just physiologic anisocaria but that 
his original complaint was for unequal pupils, loss of 
vision, and difficulties with colors.  The veteran was 
awarded service connection for physiologic anisocoria in 
November 1981.  The Board addressed this determination in 
August 1983.  At this time, the veteran made no reference to 
postoperative left eye cataract residuals and no diagnosis of 
cataracts was of record at this time.  Both the RO decision 
of November 1981 and the Board's decision of August 1983 were 
final in the absence of clear and unmistakable error (CUE).  

Under 38 C.F.R. § 3.105(a) (1998), CUE in a prior, unappealed 
RO decision may be found.  CUE may also be found in a prior 
Board decision.  See § 1(b) of Pub. L. 1095-111 (Nov. 21, 
1997).  Under 38 C.F.R. § 3.105(a) (1998), a prior decision 
must be reversed or amended where evidence establishes 
"clear and unmistakable error".  For CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the RO evaluated 
the facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).   The Board has reviewed the record with this 
guidance in mind and finds that there has been no allegation 
has been made that would be adequate to raise a valid claim 
of CUE in either decision.  

In this case, the veteran is seeking service connection for a 
disability, the residuals of postoperative left eye cataract, 
at a time when cataracts were not shown by competent medical 
evidence.  The veteran contends that he should be awarded 
service connection for this disability based on the results 
of a September 6, 1979, VA examination.  That report contains 
the veteran's complaints of headaches and blurred vision; 
however, neither the veteran, nor more importantly, the 
examiner noted cataracts.  The veteran contends that blurred 
vision was the initial symptom of cataracts.  There is no 
competent medical evidence of record to support that 
conclusion on this record and a left eye cataract was not 
diagnosed until many years after the September 1979 VA 
examination.  Consequently, the Board can not award service 
connection for a disability effective from September 1979 
when that disability had not been shown to exist by competent 
medical evidence and, more importantly, was not claimed.  
Neither the veteran, his representative nor any private or VA 
physician made reference to this condition in 1979.   
 
The veteran cites to a medical text in January 1995, 
contending that a cataract usually begins with evidence of 
blurred vision in the affected eye soon after eye trauma.  
The Court has addressed whether medical texts can constitute 
competent medical evidence to establish the nexus element 
necessary to make a claim well grounded in a specific case.  
In Libertine v. Brown, 9 Vet. App. 521, 523 (1996), the 
Court, citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996), held that such evidence is "too general and 
inconclusive to make [a] claim well grounded."   
More recently in Mattern v. West, 12 Vet. App. 222 (1999), 
the Court noted that it had previously addressed the 
relevance of medical treatise evidence to the determination 
of well-groundedness, and determined that generally, an 
effort to establish a medical nexus to a disease or injury 
solely by generic information in a medical journal or 
treatise "is too general and inconclusive" to well ground a 
claim.  The Court went on to indicate that medical treatise 
evidence can, however, provide important support when 
combined with an opinion of a medical professional.  
Similarly, medical treatise evidence could "discuss[] 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Wallin v. 
West, 11 Vet. App, 509, 514 (1998).  The Board finds these 
cases also provide guidance as to whether a diagnosis, rather 
than the nexus element of a well-grounded claim, can be 
established by a medical text.  The Board concludes that 
generally descriptive texts, such as that offered by the 
claimant, referring to a vague symptom like blurred vision, 
clearly do not provide the degree of certainty such as to 
make a diagnosis of a cataract plausible on the facts present 
in this case.  

The veteran also contends that VA failed to do its job in 
helping him establish a claim for left eye cataracts in 1979, 
1980, and 1981.  This argument has no merit.  As late as 
August 1984, during the VA hospitalization from August to 
September 1984, evaluation of the veteran's eyes failed to 
reveal cataracts.  The grist of the appellant's argument is 
that his opinion as to medical causation and diagnosis is 
sufficient to establish the presence of the disability, and 
further to establish error by VA medical providers.  His lay 
assertions, backed only by the most generic of medical texts 
as to general symptoms of a cataract, wholly fail for this 
purpose because as a lay person he lacks the competence to 
establish diagnosis or to provide an opinion as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  In essence, the veteran is attempting to receive 
compensation for a disability at a particular time where the 
medical evidence of record failed to demonstrate the presence 
of the claimed disability. 

The veteran contends that his complaints of blurred vision in 
September 1979 supports the determination that he filed an 
"informal claim" for VA compensation for this disability in 
September 1979.  The Board cannot agree with this conclusion.  
Under 38 C.F.R. § 3.157(a) (1998), the effective date of 
pension or compensation benefits, if otherwise in order, will 
be the date of receipt of the claim or the date where 
entitlement arose, whichever is later.  The version of 
38 C.F.R. § 3.157(a) in effect in 1979 was identical.  As 
there was no competent medical evidence or record 
demonstrating the presence of cataracts in 1979, the question 
of whether a formal claim was filed is effectively moot.  

Under 38 C.F.R. § 3.157(b), once a formal claim for pension 
or compensation has been allowed, or a formal claim for 
compensation disallowed for the reason that the 
service-connected disability is noncompensable in degree, 
receipt of an examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen the previously denied claim.  The 
version of 38 C.F.R. § 3.157(b) in effect in 1979 was 
identical.  38 C.F.R. § 3.157(b) (1979).  Accordingly, as 
38 C.F.R. § 3.157(b) clearly states that in order for the 
Board to accept the September 1979 VA examination as an 
informal claim, the veteran would have had to have previously 
filed a claim for compensation for cataracts or for the 
residuals of cataracts prior to the September 1979 VA 
examination.  After he had filed such a claim, a 
hospitalization or VA examination report received by VA, 
under 38 C.F.R. § 3.157(b)(1), may be considered either a 
request for more compensation or a request to reopen a 
previously denied claim.  

Before the VA examination of September 1979, the veteran had 
filed no claim for cataracts in 1979; moreover, the medical 
evidence failed to demonstrate that he did experience 
cataracts.  Further, a formal claim for compensation had not 
been disallowed for the reason that the service-connected 
disability was noncompensable in degree.  Accordingly, 
38 C.F.R. § 3.157(b) does not support the veteran's claim. 
The veteran's own medical opinion that he suffered from this 
disability in 1979 or that his blurred vision was somehow 
related to his active service carries no probative weight.  
Espiritu, supra.  The Court has consistently made clear that 
a lay person is not competent to render medical opinions 
regarding the etiology of disorders and disabilities and 
cannot diagnose medical conditions.  Such an opinion is 
entitled to no probative weight.  Cromley v Brown, 7 Vet. 
App. 376, 379 (1995), Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Clarkson v. Brown, 4 Vet. App. 565, 567 (1993); and 
Espiritu, 2 Vet. App. at 495.

The Board has considered the contention that the veteran 
filed a claim for service connection for cataracts in 
February 1991.  The claims folder does not support that 
assertion.  No such claim is of record, nor does the record 
contain any document that would imply such a claim was of 
record.  The claims folder does contain a communication from 
the veteran dated at approximately the same date, but it does 
not refer to a cataract.  The claims folder contains no 
communication from the appellant prior to December 1992 
indicating an intent to apply for compensation benefits for a 
cataract of the left eye.  This conclusion specifically 
includes consideration of the September 1991 communication 
that listed a left eye cataract as "not yet rated."  A 
plain reading of the veteran's comments discloses no 
indication that his reference to the left eye cataract was 
for purposes of securing service connection, any more than 
the reference to two other disabilities listed with the left 
eye cataract indicated a claim for service connection.

In this case, the veteran petitioned for service connection 
for cataracts on December 9, 1992.  This is the first 
reference the veteran made to cataracts being related to his 
active service.  It constitutes the original claim for 
service connection.  As this original claim was received more 
than one year after service separation, the earliest 
effective date of award is the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1999; 38 C.F.R. § 3.400(b) (1998).  Even 
assuming that entitlement arose prior to December 9, 1992, 
the date of claim was later and thus is the earliest date 
from which the award may be made effective.  Consequently, 
the veteran could be awarded service connection for this 
disability no earlier than the date of the receipt of the 
application by the RO on December 9, 1992.  

If the Board assumes that the claim of service connection for 
the residuals of cataracts was a "new" claim filed on 
December 9, 1992, under 38 C.F.R. § 3.400(b)(2), the veteran 
could be entitled to compensation for this disability only on 
the date he filed this claim.  It is important to note that 
December 9, 1992, is well after his discharge from active 
service.  Accordingly, 38 U.S.C.A. § 5100(b)(1) is not for 
application.


ORDER

The claim for an earlier effective date for the grant of 
service connection for postoperative left eye cataract 
residuals prior to December 9, 1992, is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

